
	
		I
		111th CONGRESS
		1st Session
		H. R. 3362
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2009
			Mr. Miller of North
			 Carolina (for himself, Mr.
			 Conyers, Ms. Linda T. Sánchez of
			 California, and Mr. Cohen)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish guidelines for the assertion of Executive
		  privilege, to enhance the authority of Congress to enforce subpoenas and punish
		  for contempt, and for other purposes.
	
	
		1.Short Title; Table of
			 Contents
			(a)Short
			 TitleThis Act may be cited
			 as the Checks and Balances Restoration
			 and Revitalization Act.
			(b)Table of
			 ContentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Assertions of Executive Privilege
					Sec. 101. Findings.
					Sec. 102. Procedure governing claims of Executive privilege
				before Congress.
					Sec. 103. Executive policy.
					Sec. 104. Executive privilege defined.
					Title II—Contempt of Congress Procedures and
				Enforcement
					Sec. 201. Availability of civil action to enforce House of
				Representatives subpoenas.
					Sec. 202. Alternate procedures for enforcement of criminal
				contempt of Congress.
					Sec. 203. Increase in penalty for contempt of
				Congress.
					Sec. 204. Authority of United States Capitol Police to enforce
				citations.
					Sec. 205. Collection of penalties imposed by the House of
				Representatives on persons cited for contempt of House.
					Title III—Presidential Signing Statements
					Sec. 301. Findings.
					Sec. 302. Treatment of certain Presidential signing statements
				as reports establishing policy to refrain from enforcing law for purposes of
				notifying counsel for Congress.
					Sec. 303. Actions for declaratory or injunctive relief to
				compel enforcement.
					Sec. 304. Qualifying Presidential signing statement
				defined.
					Sec. 305. Effective date.
					Title IV—Procedures Applicable to Legal Opinions of Office of
				Legal Counsel 
					Sec. 401. Findings.
					Sec. 402. Reporting of legal opinions.
					Sec. 403. Signature requirements for legal opinions of Office
				of Legal Counsel.
					Title V—Severability
					Sec. 501. Severability.
				
			IAssertions of
			 Executive Privilege
			101.FindingsCongress finds the following:
				(1)Assertions of Executive privilege provide
			 the Executive branch an opportunity to perpetuate excessive executive secrecy
			 and to deny Congress access to the information it requires to perform its
			 Constitutional responsibilities.
				(2)Excessive secrecy
			 tends to undermine self-government and invite lawlessness and
			 maladministration.
				(3)A
			 shared and uniform understanding of when and how the President may assert
			 Executive privilege, and when and how this privilege may be overcome by
			 Congress, facilitates information sharing among the coordinate branches of the
			 Government.
				(4)A
			 judicial forum is available to resolve disputes over particular claims of
			 Executive privilege when the political branches are unable to do so.
				102.Procedure
			 governing claims of Executive privilege before Congress
				(a)In
			 generalAny claim of
			 Executive privilege before either House of Congress or any body acting under
			 the authority of either House must be—
					(1)made by the
			 express authority of the President; and
					(2)accompanied by a
			 statement, approved by the President, of the factual and legal basis for that
			 claim.
					(b)Method of
			 showing express authorityIn the case of such a claim made other
			 than by the incumbent President in person, the express authority of the
			 President for the claim must be in writing and signed by the incumbent
			 President.
				(c)Requirement of
			 appearanceNoting that each person summoned to appear under the
			 authority of either House of Congress must appear in person in order to assert
			 any privilege or other excuse not to testify, Congress also requires that a
			 person (other than the President or a former President) who is or was an
			 Executive branch official make any assertion of Executive privilege by such an
			 appearance.
				(d)Procedures for
			 Assertion of Privilege in Person
					(1)Presentation of
			 authority to assert privilegeWhen a person appears in person to
			 assert Executive privilege as required under subsection (c), the person shall
			 present a written statement that satisfies the requirements of subsection (b)
			 and authorizes the person to assert the privilege, except that if the person
			 reasonably believes that a question would elicit information that is subject to
			 Executive privilege, but is not in possession of such a written statement, the
			 witness may assert a provisional claim of Executive privilege in lieu of
			 answering the question.
					(2)Subsequent
			 response after assertion of provisional claimNot later than 10
			 calendar days after asserting a provisional claim of Executive privilege under
			 paragraph (1) in response to a question, the person shall submit to the House
			 of Congress before which the person appeared—
						(A)a written
			 statement that satisfies the requirements of subsection (b) with respect to the
			 claim asserted; or
						(B)a written answer
			 to the question.
						(e)Requirement of
			 identification of materials withheld on the ground of
			 privilegeAny person withholding subpoenaed documents, written
			 communications, or tangible items from either House of Congress on a claim of
			 Executive privilege shall provide to the requesting body an index of the
			 withheld documents, communications, and items and a statement describing the
			 nature of each such document, communication, and item in a manner that, without
			 revealing the information claimed as privileged, will enable the requesting
			 body to assess the validity of the claim that Executive privilege applies to
			 that particular document, communication, or item.
				103.Executive
			 Policy
				(a)Establishment of
			 PolicyNot less than 180 days
			 after the date of the enactment of this Act, and thereafter, not less than 180
			 days following the beginning of each four-year presidential term, the President
			 or the Attorney General shall issue binding guidelines setting forth a policy
			 governing the use of Executive privilege.
				(b)SpecificationsThe
			 policy set forth pursuant to subsection (a)—
					(1)shall specify the procedures by which a
			 decision to assert Executive privilege is reached, which shall be consistent
			 with section 102; and
					(2)shall be consistent with the holding of
			 United States v. Nixon (418 US 683, 713–714) that the demonstrated, specific
			 need of a coordinate branch of government is sufficient to overcome a claim of
			 Executive privilege.
					104.Executive
			 Privilege DefinedIn this
			 title, the term Executive privilege means—
				(1)a
			 withholding of information which is based on a claim of authority under article
			 II of the Constitution of the United States; or
				(2)a withholding of information by any
			 individual who is an officer or employee of the Executive branch (or who was an
			 officer or employee of the Executive branch at the time the information was
			 first sought by either House of Congress) which is based on any other claim of
			 law.
				IIContempt of
			 Congress Procedures and Enforcement
			201.Availability of
			 Civil Action to Enforce House of Representatives subpoenas
				(a)Civil
			 actionThe House of
			 Representatives may in a civil action obtain any appropriate relief to enforce
			 compliance with a subpoena or order of the House, or to enforce compliance with
			 a subpoena or order issued by a committee or subcommittee of the House
			 authorized to issue a subpoena or order, if the House by resolution authorizes
			 the commencement of that civil action.
				(b)Representation
			 by general counselUnless the House otherwise provides, the
			 Office of the General Counsel of the House of Representatives shall represent
			 the House in the civil action.
				(c)Personal
			 jurisdictionPersonal jurisdiction of the court over a defendant
			 in a civil action under this section extends outside the territorial
			 jurisdiction of the court if the claim—
					(1)arose out of
			 conduct by the defendant—
						(A)within that
			 territorial jurisdiction, or
						(B)causing any
			 injury, including informational injury to the right of the House to make an
			 investigation, within that territorial jurisdiction; or
						(2)otherwise has a
			 reasonable relationship to contacts of the defendant with the territorial
			 jurisdiction.
					(d)Assessment of
			 Competing Interests
					(1)In
			 generalIn any civil action brought under this section, if the
			 court has determined that the information or material which is the subject of
			 the subpoena or order involved is presumptively privileged based upon the
			 President’s generalized interest in confidentiality, the House may overcome
			 this presumption by showing that—
						(A)the House, or a
			 committee or subcommittee thereof, has a specific need for the information or
			 material in order to carry out its constitutional obligations; and
						(B)the information is
			 not otherwise available.
						(2)EnforcementIf
			 the court determines that the House, or a committee or subcommittee thereof,
			 has made the showing described in paragraph (1), it shall enforce the subpoena
			 or order involved.
					(e)Expedition of
			 trial and appellate proceedingsThe court shall hear and determine a civil
			 action under this section as expeditiously as possible, and to the maximum
			 extent practicable during the Congress in which the action is commenced. Any
			 appellate proceedings relating to such a civil action shall similarly be
			 expedited to assure to the extent possible that the matter is fully resolved
			 during the Congress in which the action was commenced.
				202.Alternate
			 Procedures for Enforcement of Criminal Contempt of Congress
				(a)Alternate
			 procedure
					(1)Scope of
			 applicationIf the House of
			 Representatives finds a current or former officer or employee of the Executive
			 branch has violated section 102 of the Revised Statutes of the United States (2
			 U.S.C. 192) or that any person has violated such section at the direction of
			 the President or another officer of the Executive branch, the procedures of
			 this section apply.
					(2)Certification by
			 SpeakerIn accordance with section 104 of the Revised Statutes of
			 the United States (2 U.S.C. 194), upon the finding by the House of
			 Representatives of a violation to which this section applies, the Speaker shall
			 certify that finding to the appropriate United States attorney, whose duty it
			 shall be to bring the matter before the grand jury for its action.
					(3)Circumstances
			 leading to appointment of special counselIf—
						(A)the Attorney
			 General or the United States attorney to whom the finding was certified informs
			 the court or the House that the Department of Justice will not prosecute the
			 case; or
						(B)by the end of the
			 30th day after the date of receipt of a certification made under paragraph (2)
			 a grand jury has not returned an indictment based on the violation alleged in
			 the certification;
						the Special
			 Division established under subsection (b) (hereinafter in this Act referred to
			 as the Special Division) shall appoint a special counsel under
			 subsection (c). It shall be the duty of the Attorney General to inform that
			 court and the House if a grand jury does not return an indictment by the end of
			 the 30-day period. The Speaker of the House, or any interested congressional
			 party, may file with the Special Division a suggestion that circumstances
			 giving rise to a duty to appoint a special counsel have occurred after the
			 30-day period ends without the return of an indictment.(b)Special
			 Division
					(1)EstablishmentThere
			 is hereby established within the United States Court of Appeals for the
			 District of Columbia a Special Division to carry out the appointment of special
			 counsels under this section.
					(2)Designation
						(A)In
			 generalThe Chief Justice of the United States shall designate
			 three judges or justices of the United States, one of whom shall be an active
			 judge of the United States Court of Appeals for the District of Columbia, to
			 serve on the Special Division, except that none of the judges or justices
			 serving on the Special Division may serve or have served on the same
			 court.
						(B)PriorityIn designating judges and justices to serve
			 on the Special Division, the Chief Justice shall give priority to senior
			 circuit judges and retired justices of the United States Supreme Court.
						(C)DeadlineThe
			 Chief Justice shall make the first such designation not later than 45 days
			 after the date of the enactment of this Act.
						(3)Term of
			 serviceEach designation to
			 the Special Division shall be for a term of 2 years, but the Chief Justice may
			 fill any vacancy arising before the end of a term for the remainder of that
			 term.
					(c)Appointment,
			 qualifications, and prosecutorial jurisdiction of special counsel, and
			 administrative matters relating to the special counsel
					(1)Appointment,
			 qualifications, and prosecutorial jurisdiction of special counsel
						(A)Appointment and
			 qualificationsThe Special Division shall appoint the special
			 counsel, who must be an attorney in good standing with substantial
			 prosecutorial experience—
							(i)who
			 has not served in any capacity in the administration of the President who is or
			 who was in office at the time the Speaker of the House certified the finding of
			 a violation; and
							(ii)who
			 is or who was not a Member, officer, or employee of Congress at the time the
			 Speaker of the House certified the finding of a violation.
							(B)Prosecutorial
			 jurisdictionThe Special Division shall define the special
			 counsel’s prosecutorial jurisdiction as comprising the investigation and
			 prosecution of the alleged violation, any conspiracy to commit the alleged
			 violation, and any perjury, false statement, or obstruction of justice
			 occurring in relation to such investigation and prosecution.
						(2)Authority of
			 special counsel with respect to matters within prosecutorial
			 jurisdictionWith respect to
			 all matters in that special counsel's prosecutorial jurisdiction, a special
			 counsel appointed under this section shall have full power and independent
			 authority to exercise all prosecutorial functions and powers, and any other
			 functions and powers normally ancillary thereto, of the Department of Justice,
			 the Attorney General, and any other officer or employee of the Department of
			 Justice, except that the Attorney General shall exercise direction or control
			 as to those matters that specifically require the Attorney General's personal
			 action under section 2516 of title 18, United States Code.
					(3)Compliance With
			 Policies of the Department of Justice
						(A)In
			 generalA special counsel
			 shall, except to the extent that to do so would be inconsistent with the
			 purposes of this section, comply with the written or other established policies
			 of the Department of Justice respecting enforcement of the criminal
			 laws.
						(B)National
			 securityA special counsel
			 shall comply with guidelines and procedures used by the Department in the
			 handling and use of classified material.
						(4)SalaryThe
			 special counsel shall receive a salary equivalent to the salary of the United
			 States Attorney for the District of Columbia.
					(5)StaffThe
			 special counsel may appoint and fix the salaries of such staff, not to exceed
			 12 in number, as the special counsel deems necessary to carry out the functions
			 of the special counsel under this section. However, no salary of a member of
			 such staff may exceed the salary of the special counsel.
					(6)ExpensesThe Department of Justice shall pay all
			 costs relating to the establishment and operation of any office of special
			 counsel. The Attorney General shall submit to the Congress, not later than 30
			 days after the end of each fiscal year, a report on amounts paid during that
			 fiscal year for expenses of investigations and prosecutions the special
			 counsel.
					(7)Report to
			 CongressEach special counsel
			 shall report to Congress annually on the special counsel’s activities under
			 this section. The report shall include a description of the progress of any
			 investigation or prosecution conducted by the special counsel and provide
			 information justifying the costs of the activities reported on.
					(d)Removal of
			 special counsel
					(1)In
			 generalA special counsel may
			 be removed from office, other than by impeachment and conviction, only by the
			 personal action of the Attorney General, and only for good cause, physical or
			 mental disability, or any other condition that substantially impairs the
			 performance of that special counsel’s duties.
					(2)Report upon
			 removalIf a special counsel
			 is removed from office, the Attorney General shall promptly submit to the
			 Special Division and to Congress a report specifying the facts found and the
			 ultimate grounds for the removal.
					(3)Judicial review
			 of removalA special counsel removed from office may obtain
			 judicial review of the removal in a civil action. The Special Division may not
			 hear or determine any appeal of a decision in any such civil action. The
			 special counsel may be reinstated or granted other appropriate relief by order
			 of the court.
					(4)Appointment of
			 replacementUpon removal of a
			 special counsel, the Special Division shall appoint a similarly qualified
			 individual to continue the functions of the special counsel.
					(e)Termination of
			 special counsel’s authority
					(1)In
			 generalThe authority of the special counsel shall cease 2 years
			 after the date of the special counsel’s appointment, but the Special Division
			 may extend that authority for an additional period not to exceed one year, if
			 the Special Division finds good cause to do so. Good cause to do so includes
			 that the investigation or prosecution undertaken by the special counsel has
			 been delayed by dilatory tactics by persons who could provide evidence that
			 would significantly assist the investigation or prosecution, and also includes
			 the need to allow the special counsel to participate in any appellate
			 proceedings related to prosecutions engaged in by the special counsel.
					(2)Termination by
			 CourtThe Special Division, either on the Special Division’s own
			 motion or upon the request of the Attorney General, may terminate an office of
			 special counsel at any time, on the ground that the investigation of all
			 matters within the prosecutorial jurisdiction of such special counsel, and any
			 resulting prosecutions, have been completed or so substantially completed that
			 it would be appropriate for the Department of Justice to complete such
			 investigations and prosecutions.
					203.Increase in penalty
			 for contempt of CongressSection 102 of the Revised Statutes of the
			 United States (2 U.S.C. 192) is amended by striking deemed and
			 all that follows through twelve months and inserting
			 fined not more than $1,000,000 or imprisoned not more than 2 years, or
			 both.
			204.Authority of
			 United States Capitol Police to Enforce citations
				(a)AuthoritySection 9B(a) of the Act entitled An
			 Act to define the area of the United States Capitol Grounds, to regulate the
			 use thereof, and for other purposes, approved July 31, 1946 (2 U.S.C.
			 1967(a)), is amended—
					(1)by striking
			 and at the end of paragraph (4);
					(2)by striking the
			 period at the end of paragraph (5) and inserting ; and;
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(6)within any area, to enforce a citation
				issued with respect to a violation of section 102 of the Revised Statutes of
				the United States which relates to the House of Representatives, or any
				citation issued with respect to a resolution adopted by the House citing a
				person for contempt of the
				House.
							.
					(b)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to citations issued on or after the expiration of the 90-day period
			 which begins on the date of the enactment of this Act.
				205.Collection of
			 Penalties Imposed by the House of Representatives on Persons Cited for Contempt
			 of House
				(a)Civil
			 ActionIf the House of
			 Representatives adopts a resolution citing a person for contempt of the House,
			 the House may commence a civil action to collect a monetary penalty from the
			 person if the House by subsequent resolution authorizes the commencement of
			 that civil action.
				(b)Representation
			 by general counselUnless the House otherwise provides, the
			 Office of the General Counsel of the House of Representatives shall represent
			 the House in the civil action.
				(c)Personal
			 jurisdictionPersonal jurisdiction of the court over a defendant
			 in a civil action under this section extends outside the territorial
			 jurisdiction of the court if the claim—
					(1)arose out of
			 conduct by the defendant—
						(A)within that
			 territorial jurisdiction; or
						(B)causing any
			 injury, including informational injury to the right of the House to make an
			 investigation, within that territorial jurisdiction; or
						(2)otherwise has a
			 reasonable relationship to contacts of the defendant with the territorial
			 jurisdiction.
					(d)Expedition of
			 trial and appellate proceedingsThe court shall hear and determine a civil
			 action under this section as expeditiously as possible, and to the maximum
			 extent practicable during the Congress in which the action is commenced. Any
			 appellate proceedings relating to such a civil action shall similarly be
			 expedited to assure to the extent possible that the matter is fully resolved
			 during the Congress in which the action was commenced.
				206.No Effect of
			 Expiration of Congress on Pending ActionsAny civil action commenced by the House of
			 Representatives pursuant to this title, and the authority of the Office of the
			 General Counsel of the House of Representatives with respect to the action,
			 shall not be rendered moot or otherwise affected as the result of the
			 expiration of the Congress in which the House commenced the action.
			IIIPresidential
			 Signing Statements
			301.FindingsCongress finds the following:
				(1)To ensure that the lawmaking power would be
			 exercised by the branch of government that is the closest and most accountable
			 to the people the Constitution provides that All legislative power
			 herein granted shall be vested in a Congress of the United States, which shall
			 consist of a Senate and House of Representatives.
				(2)Article I, section
			 8, clause 18, gives Congress the power To make all laws which shall be
			 necessary and proper for carrying into execution the foregoing powers, and all
			 other powers vested by this Constitution in the government of the United
			 States, or in any department or officer thereof.
				(3)The Constitution
			 provides that the President shall take care that the laws be faithfully
			 executed and limits the role of the President in the lawmaking process
			 to—
					(A)giving Congress
			 information on the State of the Union;
					(B)recommending to
			 Congress for consideration such measures as the President deems necessary and
			 expedient; and
					(C)approving or
			 vetoing bills and joint resolutions presented to him for signature.
					(4)Statements made by
			 the President contemporaneously with the signing of a bill or joint resolution
			 that express the President's interpretation of the scope, constitutionality,
			 and intent of Congress in enacting the bill or joint resolution presented for
			 signature may encroach upon the power to make laws that the Framers vested
			 solely in the Congress.
				302.Treatment of
			 Certain Presidential Signing Statements as Reports Establishing Policy to
			 Refrain from Enforcing Law for Purposes of Notifying Counsel for
			 CongressSection 530D(e) of
			 title 28, United States Code, is amended by striking or order)
			 and inserting the following: or order, or to the issuance of any
			 qualifying Presidential signing statement (as defined in section 304 of the
			 Checks and Balances Restoration and Revitalization Act)).
			303.Actions for
			 Declaratory or Injunctive Relief to Compel Enforcement
				(a)In
			 GeneralIn accordance with
			 the requirements of this section, the General Counsel of the House of
			 Representatives and the Senate Legal Counsel, acting jointly, may bring a civil
			 action in the appropriate United States district court for declaratory or
			 injunctive relief to compel the enforcement of the provision of law which is
			 the subject of a qualifying Presidential signing statement.
				(b)Adoption of
			 Resolution RequiredThe
			 General Counsel of the House of Representatives and the Senate Legal Counsel
			 may bring a civil action under subsection (a) only upon the adoption by the
			 House of Representatives and the Senate of a resolution which meets each of the
			 following requirements:
					(1)The resolution is introduced prior to the
			 expiration of the 10-day period (excluding weekends, holidays, and any day on
			 which either House of Congress is not in session because of an adjournment sine
			 die, a recess of more than 3 days, or an adjournment of more than 3 days) which
			 begins on the date on which the House of Representatives and the Senate receive
			 notice pursuant to section 530D(e) of title 28, United States Code, of the
			 issuance of a qualifying Presidential signing statement.
					(2)The resolution
			 does not have a preamble.
					(3)The matter after
			 the resolving clause is as follows: That Congress directs the General
			 Counsel of the House of Representatives and the Senate Legal Counsel to bring a
			 civil action for declaratory or injunctive relief to compel the enforcement of
			 _____, with the blank space filled in with a citation to the provision
			 of law which is the subject of the qualifying Presidential signing statement
			 for which the House and Senate received the notice described in paragraph
			 (1).
					(4)The title is as follows: Concurrent
			 resolution directing the General Counsel of the House of Representatives and
			 the Senate Legal Counsel to bring a civil action for declaratory or injunctive
			 relief to compel the enforcement of _____, with the blank space filled
			 in with a citation to the provision of law which is the subject of the
			 qualifying Presidential signing statement for which the House and Senate
			 received the notice described in paragraph (1).
					304.Qualifying
			 Presidential Signing Statement DefinedIn this title, the term qualifying
			 Presidential signing statement means a statement issued by the President
			 and published in the Federal Register about a bill or joint resolution in
			 conjunction with signing that bill or joint resolution into law pursuant to
			 article I, section 7, of the Constitution of the United States which asserts or
			 implies an intention not to enforce any provision of the bill or joint
			 resolution, in part or in whole.
			305.Effective
			 DateThis title and the
			 amendments made by this title shall apply with respect to Presidential signing
			 statements issued on or after the expiration of the 90-day period which begins
			 on the date of the enactment of this Act.
			IVProcedures
			 Applicable to Legal Opinions of Office of Legal Counsel 
			401.FindingsCongress finds the following:
				(1)To fulfill the constitutional duty of the
			 Executive branch to act lawfully, the President must have access to a reliable
			 source of legal advice.
				(2)The Attorney
			 General has delegated to the Office of Legal Counsel in the Department of
			 Justice the function of providing legal advice to guide the actions of the
			 President and the Executive branch.
				(3)To fulfill its
			 legislative and oversight duties under the Constitution, Congress must have
			 access to information about how and whether the Executive branch is
			 implementing the laws of the United States.
				(4)To fulfill its
			 legislative and oversight duties under the Constitution, Congress must have
			 greater access to information about the legal opinions rendered by the Office
			 of Legal Counsel, and the legal theories and doctrines on which they
			 rely.
				402.Reporting of
			 Legal Opinions
				(a)Issuance of
			 Opinions Requiring Reports to CongressSection 530D(a) of title 28, United States
			 Code, is amended—
					(1)in paragraph
			 (1)—
						(A)in subparagraph
			 (B), by striking or at the end;
						(B)by redesignating
			 subparagraph (C) as subparagraph (E); and
						(C)by inserting after
			 subparagraph (B) the following:
							
								(C)except as provided
				in paragraph (3), issues an authoritative legal interpretation (including an
				interpretation under section 511, 512, or 513 by the Attorney General or by an
				officer, employee, or agency of the Department of Justice pursuant to a
				delegation of authority under section 510) of any provision of any Federal
				statute—
									(i)that concludes
				that the provision is unconstitutional or would be unconstitutional in a
				particular application;
									(ii)that relies for
				the conclusion of the authoritative legal interpretation, in whole or in the
				alternative, on a determination that an interpretation of the provision other
				than the authoritative legal interpretation would raise constitutional concerns
				under article II of the Constitution of the United States or separation of
				powers principles;
									(iii)that relies for
				the conclusion of the authoritative legal interpretation, in whole or in the
				alternative, on a legal presumption against applying the provision, whether
				during a war or otherwise, to—
										(I)any department or
				agency established in the Executive branch of the Federal Government, including
				the Executive Office of the President and the military departments (as defined
				in section 101(8) of title 10); or
										(II)any officer,
				employee, or member of any department or agency established in the Executive
				branch of the Federal Government, including the President and any member of the
				Armed Forces; or
										(iv)that concludes
				the provision has been superseded or deprived of effect in whole or in part by
				a subsequently enacted statute where there is no express statutory language
				stating an intent to supersede the prior provision or deprive it of
				effect;
									(D)except as provided in paragraph (3), issues
				an authoritative legal interpretation (including an interpretation under
				section 511, 512, or 513 by the Attorney General or by an officer, employee, or
				agency of the Department of Justice pursuant to a delegation of authority under
				section 510) regarding the constitutionality or legality of a policy or action
				of the Executive branch;
				or
								;
						(2)in paragraph (2),
			 by striking For the purposes and all that follows through
			 if the report and inserting Except as provided in
			 paragraph (4), a report shall be considered to be submitted to the Congress for
			 the purposes of paragraph (1) if the report; and
					(3)by adding at the
			 end the following:
						
							(3)Exception for
				advisory opinionsThe
				submission of a report to Congress based on the issuance of an authoritative
				legal interpretation shall be discretionary on the part of the Attorney General
				or an officer described in subsection (e)—
								(A)in the case of an interpretation described
				in paragraph (1)(C), if no action is taken or withheld or no policy is
				implemented or stayed on the basis of the authoritative legal interpretation;
				or
								(B)in the case of an
				interpretation described in paragraph (1)(D), if the authoritative legal
				interpretation is not followed with respect to the Executive branch policy or
				action involved.
								(4)Classified
				information
								(A)Submission of
				report containing classified information regarding intelligence
				activitiesExcept as provided in subparagraph (B), if the
				Attorney General submits a report relating to an instance described in
				paragraph (1) that includes a classified annex containing information relating
				to intelligence activities, the report shall be considered to be submitted to
				the Congress for the purposes of paragraph (1) if—
									(i)the unclassified
				portion of the report is submitted to each officer specified in paragraph (2);
				and
									(ii)the classified
				annex is submitted to the Select Committee on Intelligence and the Committee on
				the Judiciary of the Senate and the Permanent Select Committee on Intelligence
				and the Committee on the Judiciary of the House of Representatives.
									(B)Submission of
				report containing certain classified information about covert actions
									(i)In
				generalIn a circumstance described in clause (ii), a report
				described in that clause shall be considered to be submitted to the Congress
				for the purposes of paragraph (1) if—
										(I)the unclassified
				portion of the report is submitted to each officer specified in paragraph (2);
				and
										(II)the classified
				annex is submitted to—
											(aa)the
				chairman and ranking minority member of the Select Committee on Intelligence of
				the Senate;
											(bb)the
				chairman and ranking minority member of the Committee on the Judiciary of the
				Senate;
											(cc)the
				chairman and ranking minority member of the Permanent Select Committee on
				Intelligence of the House of Representatives;
											(dd)the
				chairman and ranking minority member of the Committee on the Judiciary of the
				House of Representatives;
											(ee)the
				Speaker and minority leader of the House of Representatives; and
											(ff)the
				majority leader and minority leader of the Senate.
											(ii)CircumstancesA
				circumstance described in this clause is a circumstance in which—
										(I)the Attorney
				General submits a report relating to an instance described in paragraph (1)
				that includes a classified annex containing information relating to a
				Presidential finding described in section 503(a) of the National Security Act
				of 1947 (50 U.S.C. 413b(a)); and
										(II)the President
				determines that it is essential to limit access to the information described in
				subclause (I) to meet extraordinary circumstances affecting vital interests of
				the United
				States.
										.
					(b)Deadline for
			 SubmissionSection 530D(b) of such title is amended to read as
			 follows:
					
						(b)DeadlineA report shall be submitted—
							(1)under subsection (a)(1)(A), not later than
				30 days after the establishment or implementation of each policy;
							(2)under subsection (a)(1)(B), within such
				time as will reasonably enable the House of Representatives and the Senate to
				take action, separately or jointly, to intervene in timely fashion in the
				proceeding, but in no event later than 30 days after the making of each
				determination;
							(3)under subsection
				(a)(1)(C) or (a)(1)(D)—
								(A)not later than 30
				days after the date on which the Attorney General, the Office of Legal Counsel,
				or any other officer of the Department of Justice issues the authoritative
				legal interpretation of the Federal statutory provision; or
								(B)if the President
				or other responsible officer of a department or agency established in the
				Executive branch of the Federal Government, including the Executive Office of
				the President and the military departments (as defined in section 101(8) of
				title 10), issues a directive described in subsection (a)(3) and the directive
				is subsequently rescinded, not later than 30 days after the date on which the
				President or other responsible officer rescinds that directive; and
								(4)under subsection (a)(1)(E), not later than
				30 days after the conclusion of each fiscal-year quarter, with respect to all
				approvals occurring in such
				quarter.
							.
				(c)Contents of
			 ReportsSection 530D(c) of such title is amended to read as
			 follows:
					
						(c)ContentsA report required by subsection (a)
				shall—
							(1)specify the date of the establishment or
				implementation of the policy described in subsection (a)(1)(A), of the making
				of the determination described in subsection (a)(1)(B), of the issuance of the
				authoritative legal interpretation described in subsection (a)(1)(C) or
				(a)(1)(D), or of each approval described in subsection (a)(1)(E);
							(2)with respect to a
				report required under subparagraph (A), (B), (D), or (E) of subsection (a)(1),
				specify the Federal statute, rule, regulation, program, policy, or other law at
				issue, and the paragraph and clause of subsection (a)(1) that describes the
				action of the Attorney General or other officer of the Department of
				Justice;
							(3)include a complete and detailed statement
				of the relevant issues and background (including a complete and detailed
				statement of the reasons for the policy, authoritative legal interpretation, or
				determination, and the identity of the officer responsible for establishing or
				implementing such policy, issuing such authoritative legal interpretation,
				making such determination, or approving such settlement or compromise), except
				that—
								(A)any classified information shall be
				provided in a classified annex, which shall be handled in accordance with the
				security procedures established under section 501(d) of the National Security
				Act of 1947 (50 U.S.C. 413(d));
								(B)except for information described in
				paragraph (1) or (2), such details may be omitted as may be absolutely
				necessary to prevent improper disclosure of information the disclosure of which
				is prohibited by section 6103 of the Internal Revenue Code of 1986, any other
				statute, or any court order if the fact of each such omission (and the precise
				ground or grounds therefor) is clearly noted in the statement, except that this
				subparagraph shall not be construed to deny to the Congress (including any
				House, Committee, or agency thereof) any such omitted details (or related
				information) that it lawfully may seek, subsequent to the submission of the
				report; and
								(C)the requirements of this paragraph shall be
				deemed satisfied—
									(i)in the case of an authoritative legal
				interpretation described in subsection (a)(1)(C) or (a)(1)(D), if a copy of the
				Office of Legal Counsel or other legal opinion setting forth the authoritative
				legal interpretation is provided;
									(ii)in the case of an approval described in
				subsection (a)(1)(E)(i), if an unredacted copy of the entire settlement
				agreement and consent decree or order (if any) is provided, along with a
				statement indicating the legal and factual basis or bases for the settlement or
				compromise (if not apparent on the face of documents provided); and
									(iii)in the case of an approval described in
				subsection (a)(1)(E)(ii), if an unredacted copy of the entire settlement
				agreement and consent decree or order (if any) is provided, along with a
				statement indicating the injunctive or other nonmonetary relief (if not
				apparent on the face of documents provided); and
									(4)in the case of a determination described in
				subsection (a)(1)(B) or an approval described in subsection (a)(1)(E)(i),
				indicate the nature, tribunal, identifying information, and status of the
				proceeding, suit, or
				action.
							.
				(d)ApplicabilitySection
			 530D(e) of such title is amended by striking subsection
			 (a)(1)(A) and inserting subsection (a)(1)(A), issues an
			 authoritative interpretation described in subsection (a)(1)(C) or
			 (a)(1)(D),.
				403.Signature
			 Requirements for Legal Opinions of Office of Legal CounselAn authoritative legal interpretation
			 described in subsection (a)(1)(C) or (a)(1)(D) of section 530D of title 28,
			 United States Code (as amended by section 402(a)), shall have no legal affect
			 unless the interpretation is signed personally by the Attorney General.
			VSeverability
			501.SeverabilityIf any provision of this Act or any
			 amendment made by this Act, or the application of a provision or amendment to
			 any person or circumstance, is held to be unconstitutional, the remainder of
			 this Act and the amendments made by this Act, and the application of the
			 provisions and amendments to any person or circumstance, shall not be affected
			 by the holding.
			
